Citation Nr: 9923189	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1973 to 
November 1976, and from February 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 1994, a statement of the 
case was issued in June 1994, and a substantive appeal was 
received in June 1994.

In April 1998, the veteran testified at a personal hearing at 
the RO before an RO hearing officer.  In June 1999, the 
veteran testified at a personal hearing before the 
undersigned member of the Board sitting at the RO.


FINDINGS OF FACT

There is no medical evidence of a nexus between the veteran's 
current acquired psychiatric disorder and his periods of 
active duty service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should also be noted that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet.App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 
Vet.App. at 498.

The Board first notes that the claims file includes several 
diagnoses of depression, and the Caluza requirement of a 
medical diagnosis of current disability has been met.  
Further, the veteran's assertions regarding inservice 
symptoms of depression are accepted as true and, in fact, are 
fully supported by service medical records as hereinafter 
described in detail.  The essential question before the Board 
in determining whether the claim is well-grounded is whether 
the claims file includes medical evidence of a link or nexus 
between his currently diagnosed depression and the inservice 
symptoms.  

Service medical records show a notation on April 15, 1979 
indicating that the veteran "went to pieces saying 'why 
me?'".  The veteran was diagnosed with situational 
depression on April 17, 1979 and hospitalized for two days.  
At his separation examination on April 26, 1979, the veteran 
checked the box for "yes" in response to the question 
whether he ever had or at that time had depression or 
excessive worry.  Upon examination, the veteran's psychiatric 
status was clinically evaluated as normal. 

In June 1979, the veteran filed a claim for VA benefits based 
on injuries to the right shoulder, knees, ankles, and both 
legs.  He did not refer to any psychiatric symptoms or 
problems.  The veteran underwent VA examination in July 1979.  
No psychiatric complaints, symptoms or findings were reported 
at that time. 

After separation from service, VA hospital records dated 
January 1991 to April 1991 and May 1993 to July 1993 show 
treatment for alcohol dependency.  In May 1994, a 
psychological test was administered to the veteran which 
indicated a diagnosis of paranoid personality disorder.  The 
veteran was again hospitalized with complaints of depression 
in 1994, 1995, 1996, and 1997 with diagnoses of alcohol 
dependence, chronic depression, and major affective disorder 
with paranoid ideation.  The veteran was afforded a VA 
examination on November 1996 in which he was diagnosed with 
depression and paranoid personality.  The VA examiner noted 
that he did not see a relation between the veteran's 
depression and his service.

During the veteran's June 1999 hearing, he testified that 
several VA physicians indicated that his depression never 
really left after discharge from active duty military 
service.

The evidence clearly establishes that the veteran currently 
has an acquired psychiatric disorder.  However, there is no 
medical evidence of a nexus between the veteran's acquired 
psychiatric disorder and his period of active duty service.  
Although the veteran was treated in April 1979 while in 
service for what was described at that time as situational 
depression, post-service medical records show no evidence of 
a chronic acquired psychiatric disorder until the early 
1990's, many years after discharge from service.  Although 
not determinative in itself, the Board notes that the veteran 
himself did not refer to any psychiatric problems when he 
filed a claim for VA benefits based on other disorders in 
1979 at the time of his discharge from service.  Moreover, no 
psychiatric complaints were voiced by the veteran at a July 
1979 VA examination.  The first medical evidence of any post-
service psychiatric findings are dated in the 1990's.  The 
lack of medical evidence of a continuity of symptoms since 
service suggests that the 1979 inservice depression was acute 
and not representative of a chronic disorder.  Moreover, the 
Board also notes that a VA examiner in November 1996 opined 
that there was no link between the veteran's current 
disability and his period of active duty service.  

The Board acknowledges the veteran's statements and testimony 
regarding what he believes is a history of depression since 
service.  However, the Court has clearly indicated that the 
Board cannot rely solely on the statements of the veteran 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet.App. 228 (1998); 
Espiritu, 2 Vet.App. at 494-495.  Further, with regard to the 
veteran's testimony regarding what doctors reportedly told 
him about a medical relationship to service, the Court has 
held that such representations, "filtered as [they are] 
through a layman's sensibilities, of what a doctor 
purportedly said [are] simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).  

In sum, based on the evidence currently of record, the Board 
is compelled to view the veteran's claim as not well-grounded 
due to a lack of medical evidence of a link to service.  As 
to any such medical evidence of causation which the veteran 
believes is in existence, the Board hereby informs him that 
such evidence of causation might well ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. 
Cir. 1977).  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

